Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Luber appeals a district court order dismissing his civil rights complaint under 28 U.S.C. § 1915(e)(2) (2012) for failing to state a claim. We have reviewed the court’s memorandum and the record *247and affirm for the reasons stated by the court. See Luber v. Anne Arundel Cnty., Md., No. 1:14-cv-00001-JKB (D. Md. entered Jan. 13, 2014, filed Jan. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.